ACCEPTED
                                                                                            03-15-00227-CR
                                                                                                    5527748
                                                                                 THIRD COURT OF APPEALS
                                                                                            AUSTIN, TEXAS
                                                                                        6/3/2015 1:15:22 PM
                                                                                          JEFFREY D. KYLE
                                                                                                     CLERK
                                 No. 03-15-00227-CR

PEDRO P. MORALES,                        )         COURT OF APPEALS,FILED
                                                                     THIRDIN
    Appellant                                                    3rd COURT OF APPEALS
                                         )                           AUSTIN, TEXAS
                                         )                       6/3/2015 1:15:22 PM
vs.                                      )         SUPREME   JUDICIAL   DISTRICT
                                                                   JEFFREY   D. KYLE
                                         )                               Clerk

STATE OF TEXAS,                          )
    Appellee                             )         AUSTIN, TEXAS

                       APPELLANT'S FIRST MOTION FOR
                      EXTENSION OF TIME TO FILE BRIEF

TO THE HONORABLE JUDGE OF SAID COURT:

      COMES NOW, Appellant, by and through his attorney of record, and

respectfully files this his First Motion for Extension of Time to File Brief and

requests this extension of time to file his appellate brief in this cause herein, and for

cause would show the Court the following:

                                             I.

      The Appellant, PEDRO P. MORALES, was found guilty by a jury in Cause

number C-14-1091-SA, in the 340th District Court ofTom Green County, Texas, and

the jury imposed a sentence on March 24, 2015 of five ( 5) years confinement in the

Texas Department of Criminal Justice - Institutional Division.

                                             II.

      The Statement of Facts has been filed with the Court.
                                           III.

      The deadline for filing the Appellant's brief is June 26, 2015. The undersigned

attorney would show the Court that he has insufficient time within which to file the

brief by the deadline of June 26, 2015 because of his current caseload and trial

schedule for the month of June 2015.

                                          IV.

      The undersigned counsel would respectfully request that the Court grant an

extension of forty-five (45) days' time to file the appellate brief.

      WHEREFORE, PREMISES CONSIDERED, Appellant respectfully prays

the Court grant this motion for extension of time to file the appellate brief.

                                         Respectfully submitted,


                                         ~
                                         P.O. BOX 3645
                                         SAN ANGELO, TEXAS 76902
                                         325/658-5585
                                         STATE BAR NO. 09250400
                                         E-Mail: kirkhawkinslaw@gmail.com

                            CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing has this the
3rd day of June, 2015, been delivered to Mr. Jason Ferguson, Assistant District
Attorney, 124 West Beauregard, San Angelo, Texas 76903.          •. ~


                                         ~